Title: To John Adams from François Adriaan Van der Kemp, 8 May 1818
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 8 May 1818.


Although only a few moments of day light are left me, I Shall take hold of these to indulge a pleasurable feeling—in cordially thanking your kindness. for Sending me the Trans. Vol. iii Both parts visited first the North—last night Part. i was returned—Part ii—was received the week before. But—my Dear friend!—How willingly I acknowledge my obligations to you—yet I must complain—you did not—this time—as you used to do—It could not have been a too laborious task, to have written on the title page—John Adams—the former vol. did contain Such a proof of remembrance which will once tell my children—that their Father was honoured with your frendship—
I can nothing add to this Letter—to give it a little value—I will try—if I can obtain Some information—Can you tell me—who is the author—what are the contents—of the "Ammaestramento degli antichi" called by Sachetti Libretto aureo? Sachetti tells me too, which I knew not before, that the cause of Dante’s expulsion—as a Bianco—from Florence, was—"that he caused the punishment in lieu of the liberation of profligate Lady of the house of the Adimari”—
The word of Bianco—a political Faction in Florence—recalls me in mind—the Same word but in Eccles: Hist: perhaps you might know Something more of it than I—and then I Solicit the communication—in time—
This company of Bianchi arrived in Italy 1399—it was generally believed they came from Scotland—though others did give them a French or Spanish origin—They made a considerable noise—but where they? Ammirato Lib. xvi S. Antonino part. III at 22 cap. 3. Platina erta dill Bonifacio—make mention of it—but I have none of them longer—Theod. de Memde Schism—titles them. de qui busdam Scotis Pseudoprophotis, vulgi Seductoribus, quo pacto toti fere Italiae illuserint.—
This time—I can only Say—that I am happÿ that I remain / your obliged frend!


Fr. Adr. van der Kemp




